Affirmed and Memorandum Opinion filed November 8, 2012.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-12-00026-CR

                             CARY EUGENE, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 351st District Court
                                Harris County, Texas
                           Trial Court Cause No. 1276467


                  MEMORANDUM                        OPINION


      Appellant entered a plea of not guilty to burglary of a habitation. On January 10,
2012, the trial court sentenced appellant to confinement for 60 years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a timely notice of
appeal.

      Appellant’s appointed counsel filed a brief in which she concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation
of the record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of
the right to examine the appellate record and file a pro se response. See Stafford v. State,
813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than forty-five days
has passed and no pro se response has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record.
We are not to address the merits of each claim raised in an Anders brief or a pro se
response when we have determined there are no arguable grounds for review.              See
Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.



                                          PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2